Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a retaining mechanism…” in claims 1 and 10. The term “mechanism” is considered a nonce term which is utilized as a general structure for “retaining”. The claims do not provide sufficient structure to accomplish “retaining”. It is noted that the claims provide load cells as components of the retaining mechanism, but this structure is not sufficient to accomplish “retaining” and therefore 35 USC 112(f) is invoked.
¶22 explores options for retaining mechanisms. The structures provided retain via holding a container from above. Therefore, the retaining mechanism is interpreted to have a structure which retains a container from above the container.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-7, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (US3024621A), in view of Patera (US20070278141), further in view of Eaton (US20160052767A1).
Regarding claim 1, Parker teaches a refrigerating appliance, comprising:
A structural cabinet having an inner liner and an outer wrapper that define an insulating cavity, wherein the inner liner defines a refrigerating compartment (Figure 1: inner liner compartment 16, outer wrapper is evident in Figure 1);
A water dispensing system having at least one fluid outlet (Figure 1: 3);
A shelf that is positioned within an interior of the refrigerating compartment, wherein the shelf includes a top surface for storing items within the refrigerating compartment (Figure 1: 26); and
A shelf spigot of the water dispensing system, the shelf spigot disposed on an underside of the shelf for delivering fluid to a fill zone below the underside of the shelf (figure 1: 3).
Parker does not teach the retaining mechanism with a load cell as claimed.
However, Patera discloses an under-shelf spigot system which includes a retaining mechanism for securing a fluid container to the underside of the shelf and within the fill zone, wherein the retaining mechanism selectively supports the fluid container from above (Figures 9A-C, ¶55) allowing for hands free filling of fluid containers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a retaining mechanism in Parker in order to provide for hands free filling of fluid containers.
Furthermore, Eaton discloses wherein the retaining structure for a fluid container includes a load cell that senses a weight of the fluid container and contents of the fluid container, wherein the load cell is in communication with the fluid dispensing system in order to meter fluid accurately according to weight (¶88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a load cell and control system in the retaining mechanism of Parker as hereto modified in order to provide accurate filling of the fluid container(s).
Regarding claims 5-6, Parker as modified teaches all of the limitations of claim 1, but does not teach the particulars of claims 5-6.
However, Patera further provides the utilization of a plurality of fluid ports, each defining dedicated portions of the fill zone, wherein each fluid port and each dedicated portion is configured to respectively receive any one fluid container of a plurality of fluid containers (Figure 10) allowing for the filling of more than one fluid container at once.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide plural filling stations in Parker in order to allow for the filling of multiple fluid containers at once.
Furthermore, it would have been obvious to place a load cell and control structure, as taught by Eaton, at each fill zone in order to allow for the accurate filling of each fluid container.
Regarding claim 7, Parker as modified teaches all of the limitations of claim 5, wherein
A user accessible fluid port of the plurality of fluid ports defines a user accessible portion of the fill zone, wherein the user accessible portion is configured to selectively receive an external fluid container, and wherein the plurality of fluid containers correspond to the dedicated portions of the fill zone distal from the user accessible portion (Parker, Figure 1: 3 and Patera Figures 9A-9C).
Regarding claim 10, Parker teaches a refrigerating appliance, comprising:
A structural cabinet having an inner liner that defines a refrigerating compartment (Figure 1: inner liner compartment 16, outer wrapper is evident in Figure 1);
A water dispensing system coupled to the structural cabinet and having at least one fluid outlet (Figure 1: 3);
A shelf that is coupled with the inner liner and positioned within the refrigerating compartment, wherein the shelf includes a shelf spigot of the at least one fluid outlet, the shelf spigot being positioned below an underside of the shelf (Figure 1: 3).
Parker does not teach the retaining mechanism with a load cell as claimed.
However, Patera discloses an under-shelf spigot system which includes a retaining mechanism for securing a plurality of fluid containers to the underside of the shelf and in communication with a plurality of shelf spigots, which are positioned below the underside of the shelf, wherein the plurality of removable fluid containers are selectively secured to the retaining mechanism to be supported from above and positioned below the shelf (Figures 9A-C and 10, ¶55) allowing for hands free filling of fluid containers.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a multiple spigot, underside retaining mechanism for multiple fluid containers as shown in Patera in order to allow for the hands free filling of multiple fluid containers. Such a modification would put multiple fluid containers selectively into the retaining mechanism and each container below a respective spigot.
Furthermore, Eaton discloses wherein the retaining structure for a fluid container includes a load cell that senses a weight of the fluid container and contents of the fluid container, wherein the load cell is in communication with the fluid dispensing system in order to meter fluid accurately according to weight (¶88).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a load cell and control system in the retaining mechanism for each of a plurality of fluid containers of Parker as hereto modified in order to provide accurate filling of the fluid container(s).
Regarding claim 13, Parker as modified teaches all of the limitations of claim 11, but does not teach the particulars of claim 13.
However, in providing multiple fluid outlets, fluid containers, and load cells (see rejection of claim 10) it would have been obvious to place a load cell and control structure, as taught by Eaton, at each fill zone in order to allow for the accurate filling of each fluid container.
Regarding claim 16, Parker as modified teaches all of the limitations of claim 10, wherein
The plurality of shelf spigots are attached to the underside of the shelf (see rejection of claim 10. Parker provides the spigot one the underside of the shelf and the spigots are duplicated per Patera).
Allowable Subject Matter
Claims 17-20 are allowed.
Claims 2-4, 8-9, 11-12, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art does not render the claim prima facie obvious because the spigot of Patera is not as claimed in claim 2, but the retaining mechanism is garnered from Patera. There is not enough direction provided in Parker and Patera to lead one of ordinary skill in the art to run the spigot of Parker through the retaining mechanism of Patera.
Regarding claim 9, the prior art does not render obvious the particular construction of the load cell. While load cell construction is known to include multiple sensors, there is insufficient nexus in the prior art to lead one of ordinary skill in the art from Parker to Eaton and finally to the specifics of load cell construction and container verification.
Regarding claim 11, while the prior art discloses the general conditions of the claim, the particular construction of the weight sensing load cells and their structural interaction with the retaining mechanism is not disclosed or rendered obvious.
Regarding claim 17, while the prior art shows that load cells are known for metering liquid dispensation and that it is known to provide a shelf with a spigot on an underside thereof, where a container is supported by the underside of the shelf, the prior art does not anticipate or render obvious the retaining load cell positioned on the underside of the shelf. It would not have been obvious from Patera, Eaton, and Parker, i.e. the closest prior art, to arrive at claim 17 because there is insufficient nexus between the load cell and retaining mechanism(s) of the prior art and the claimed retaining load cell configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/     Primary Examiner, Art Unit 3763